DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, with Species I, including the claims 1-3, 6, 8 and 9 in the reply filed on 8 June 2022 is acknowledged.
Claims 4, 5, 7 and 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 June 2022.
Specification
The disclosure is objected to because of the following informalities: each figure must be described separately in the Brief Description of the Drawings, wherein Figures 2-5, 9A and 9B are not. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi (US 7273373 B2).
[AltContent: textbox (Steps)][AltContent: arrow]
    PNG
    media_image1.png
    675
    328
    media_image1.png
    Greyscale
                  
[AltContent: ][AltContent: textbox (Screw hole)][AltContent: ][AltContent: textbox (Twisted spiral shape)][AltContent: textbox (Trunk portion)][AltContent: textbox (Root portion)][AltContent: ][AltContent: ]       
    PNG
    media_image2.png
    671
    295
    media_image2.png
    Greyscale


Regarding claim 1, Horiuchi discloses a dental anchor including: 
a root portion made to extend into and contact bone tissue (see annotated Fig. 2 above); and 
a trunk portion (5) directly attached to the root portion and disposed on the bone tissue (see annotated Fig. 2 above).  
Regarding claim 2, Horiuchi discloses that the root portion has a twisted spiral shape (see annotated Fig. 2 above).
Regarding claim 3, Horiuchi discloses that the root portion further includes steps (11) formed on its surface (see annotated Fig. 1 above).
Regarding claim 6, Horiuchi discloses further including a screw hole extending from an occlusal surface of the trunk portion partway into the trunk portion (see annotated Fig. 2 above).  
Regarding claim 8, Horiuchi discloses that the trunk portion and the root portion are integrally formed (see annotated Fig. 1 and 2 above).  
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranck et al. (US 20100151423 A1).
[AltContent: arrow][AltContent: textbox (Dental prosthetic)][AltContent: ][AltContent: textbox (Retention groove)][AltContent: textbox (Base)][AltContent: ][AltContent: textbox (Trunk portion)][AltContent: ]
    PNG
    media_image3.png
    327
    289
    media_image3.png
    Greyscale

Regarding claim 1, Ranck et al. discloses a dental anchor including: 
a root portion (dental implant) made to extend into and contact bone tissue; and 
a trunk portion (500) directly attached to the root portion and disposed on the bone tissue (see annotated Fig. 12 above and [0075], where the trunk portion/abutment 500 is directly attached to the root portion/implant that is in contact with the bone tissue).  
Regarding claim 9, Ranck et al. discloses further including a retention groove (525) formed at a base of the trunk portion to accommodate a protrusion in a dental prosthetic (1200).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772